 Case 4:20-cv-00279-ALM Document 3 Filed 04/03/20 Page 1 of 1 PageID #: 195



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


  JENAM TECH, LLC,
                                                         Civil Action No.:
                        Plaintiff
                                                         JURY TRIAL DEMANDED
         v.
                                                         PATENT CASE
  SAMSUNG ELECTRONICS CO.,
  LTD., SAMSUNG ELECTRONICS
  AMERICA, INC.,

                        Defendants.


                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Jenam Tech, LLC

declares that it has no parent corporation and no publicly traded corporation currently owns 10%

or more of its stock.


Dated: April 3, 2020                       /s/ Timothy Devlin
                                           Timothy Devlin (No. 4241)
                                           Derek Dahlgren (pro hac vice to be filed)
                                           Nadiia S. Loizides (pro hac vice to be filed)
                                           DEVLIN LAW FIRM LLC
                                           1526 Gilpin Avenue
                                           Wilmington, DE 19806
                                           Telephone: (302) 449-9010
                                           Facsimile: (302) 353-4251
                                           tdevlin@devlinlawfirm.com
                                           ddahlgren@devlinlawfirm.com
                                           nloizides@devlinlawfirm.com

                                           Attorneys for Plaintiff,
                                           Jenam Tech, LLC




                                                                                     Page 1 of 1
